Citation Nr: 0300110	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  94-46 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 15, 
1994, for the grant of a 30 percent evaluation for 
nummular eczema with seborrheic dermatitis.

[The issue of entitlement to an evaluation in excess of 
30 percent for nummular eczema with seborrheic dermatitis 
will be the subject of a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from July 1, 1974, to 
July 31, 1974, and from November 1979 to November 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO granted a 30 percent 
evaluation for nummular eczema with seborrheic dermatitis, 
effective April 15, 1994.  The veteran has asserted that 
he warrants an earlier effective date.

The Board is undertaking additional development on the 
issue of entitlement to an evaluation in excess of 
30 percent for nummular eczema with seborrheic dermatitis.  
When it is completed, the Board will provide notice of the 
development as required by law and allow the veteran to 
respond with additional evidence and/or argument.  The 
Board will then prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  In a May 11, 1992 decision, the Board denied an 
evaluation in excess of 10 percent for nummular eczema 
with seborrheic dermatitis.  That decision is final.  

2.  The veteran received treatment at a VA facility from 
1992 to 1994 for his service-connected nummular eczema 
with seborrheic dermatitis.

3.  The veteran filed a claim for an increased evaluation 
for the service-connected nummular eczema with seborrheic 
dermatitis on April 15, 1994.

4.  The April 15, 1994, claim established a factually 
ascertainable date that an increase in the veteran's 
service-connected nummular eczema with seborrheic 
dermatitis occurred.

CONCLUSIONS OF LAW

1.  The May 1992 Board decision, which denied an 
evaluation in excess of 10 percent for nummular eczema 
with seborrheic dermatitis, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 20.200, 20.1103 (2002).

2.  The legal criteria for an effective date prior to 
April 15, 1994, for the grant of a 30 percent evaluation 
for nummular eczema with seborrheic dermatitis have not 
been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.157(b); 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001), and is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the reasons and bases 
for the RO's determination that the effective date should 
be April 15, 1994 for the grant of a 30 percent evaluation 
for nummular eczema with seborrheic dermatitis in the June 
2001 statement of the case and the September 2001 
supplemental statement of the case.  Specifically, the 
veteran was told that a May 1992 Board decision had denied 
an evaluation in excess of 10 percent for nummular eczema 
with seborrheic dermatitis and that the veteran had not 
filed a claim for an increased evaluation until April 15, 
1994.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

While VA did not send a letter to the veteran to inform 
him of which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf regarding the veteran's specific 
claim for entitlement to an earlier effective date, the 
Board finds that such was not necessary in this case, as 
the RO had informed the veteran of such based upon the 
veteran's claim for an increased evaluation for the 
service-connected nummular eczema with seborrheic 
dermatitis.  In a June 1996 letter, the RO asked the 
veteran to complete VA Form(s) 21-4142, Authorization and 
Consent to Release Information to VA, for any facility 
other than the VA Outpatient Clinic in Knoxville, 
Tennessee, for his skin disorder since May 1992.  At that 
time, the RO had already obtained the veteran's VA 
treatment records from 1990 to the present.  The RO stated 
that while it was the veteran's responsibility to furnish 
evidence required to support his claim, it had been VA's 
practice to assist all veterans in every way possible.  
Thus, the Board finds that VA informed the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence that it would obtain on his 
behalf.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
service medical records from the National Personnel 
Records Center (NPRC).  The RO also obtained the veteran's 
private medical records that he had indicated regarding 
treatment for his skin disorder and the VA medical records 
from the clinic in Knoxville, Tennessee, dated from 1990 
to the present.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with the veteran's 
claim for an earlier effective date; however, the issue 
before the Board is whether an effective date earlier than 
April 15, 1994, is warranted for the grant of a 30 percent 
evaluation for nummular eczema with seborrheic dermatitis.  
An examination conducted in 2002 would not assist in the 
grant of an effective date more than eight years ago.  
Thus, the Board finds that VA was not under an obligation 
to have the veteran examined for the purposes of this 
claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

Service connection for nummular eczema with seborrheic 
dermatitis was granted by means of an August 1987 rating 
decision and assigned a noncompensable evaluation, 
effective May 26, 1987.

In February 1990, the veteran submitted a claim for an 
increased evaluation for his service-connected skin 
disorder.  In May 1990, the RO continued the 
noncompensable evaluation.  The veteran perfected an 
appeal as to the May 1990 rating decision.  While the 
claim was in appellate status, the RO granted a 10 percent 
evaluation.  The veteran continued his appeal, and in a 
May 11, 1992 decision, the Board denied an evaluation in 
excess of 10 percent for nummular eczema with seborrheic 
dermatitis.  The veteran did not appeal the decision to 
the United States Court of Appeals for Veterans Claims 
(the Court).  Thus, the May 11, 1992, Board decision is 
final.

On April 15, 1994, the veteran filed a claim for an 
increased evaluation for his service-connected skin 
disorder and stated that he had received treatment at the 
VA clinic in Knoxville, Tennessee.

The RO requested the treatment records from the VA 
facility in Knoxville, Tennessee.  Those records were 
received, which showed that the veteran had been treated 
for his skin disorder as early as April 24, 1992.  The 
veteran was seen again in August 1992, October 1992, 
February 1993, and August 1993 with complaints related to 
his service-connected nummular eczema with seborrheic 
dermatitis.  

In an August 1994 rating decision, the RO continued the 
10 percent evaluation for nummular eczema with seborrheic 
dermatitis.  The veteran appealed that decision, and in a 
February 1997 decision, the Board denied an increased 
evaluation.  The veteran appealed the Board's decision to 
the Court.  In a February 1998 joint motion for remand, 
the Secretary of Veterans Affairs and the veteran 
requested that the veteran's claim be remanded for 
additional development and adjudicative action.  The Court 
granted the motion that same month.

In compliance with the joint motion for remand, the Board 
remanded the claim in April 1999 for additional 
development and adjudicative action.  While the claim was 
in appellate status, the RO granted a 30 percent 
evaluation for nummular eczema with seborrheic dermatitis, 
effective April 15, 1994.  The veteran asserts that he 
warrants an earlier effective date.

In general, the earliest effective date for an increased 
evaluation is that which is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 
U.S.C.A. § 5110(a) and (b)(2) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400(o)(1) and (2) (2002); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997); but see Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  

Under 38 C.F.R. § 3.157(b)(1) (2002), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, 
receipt of outpatient, hospital examination, or admission 
to a VA or uniformed services hospital will be accepted as 
receipt of an informal claim for an increased evaluation 
based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  

Under Diagnostic Code 7806, which addresses eczema, a 10 
percent evaluation is available if there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1994).  A 30 percent evaluation is available for eczema 
if it is characterized by exudation or constant itching, 
with extensive lesions or marked disfigurement.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record 
and finds that the preponderance of the evidence is 
against the grant of an effective date prior to April 15, 
1994, for the award of a 30 percent evaluation for 
nummular eczema with seborrheic dermatitis.  The reasons 
follow.

Initially, the Board notes that the veteran claims he 
never received the May 1992 Board decision and had no idea 
that his claim had been denied.  Thus, he asserts that he 
warrants an effective date back to 1991 for the grant of a 
30 percent evaluation.  The record does not reflect that 
the Board decision was returned as undeliverable, and thus 
the veteran is presumed to have received the decision.  
Woods v. Gober, 14 Vet. App. 214, 220 (2000) ("There is a 
presumption of regularity that the Secretary properly 
discharged his official duties by mailing a copy of a VA 
decision to the last known address of the appellant and 
the appellant's representative, if any, on the date that 
the decision was issued." citing Davis (Desmond) v. Brown, 
7 Vet. App. 298, 300 (1994); Ashley, 2 Vet. App. at 64-65; 
and Chute v. Derwinski, 1 Vet. App. 352, 353 (1991)); see 
also Butler v. Principi, 244 F.3d 1337, 1339 (Fed. Cir. 
2001) (presumption of regularity applied to mailing of 
copy of notice of appellate rights so that where veteran 
did not timely file notice of disagreement from 
administrative decision such decision was proper basis for 
denial of veteran's claim).

Additionally, while the veteran is competent to assert 
that he did not receive the May 1992 Board decision, he 
must rebut the presumption of regularity by submitting 
"clear evidence to the effect that [VA's] regular mailing 
practices [were] not regular or that they were not 
followed."  Woods, supra (internal quotation marks and 
citations omitted).  The veteran has made no attempt at 
such a showing here, relying instead on his statements 
that he did not receive the letter.  Nevertheless, a 
statement that the Board decision in question was not 
received is insufficient to rebut the presumption of 
regularity, and thus his cursory assertion does not 
establish that the notice requirements associated with the 
May 1992 Board decision have not been met.  See YT v. 
Brown, 9 Vet. App. 195, 199 (1996).

Therefore, because the May 11, 1992, Board decision, which 
denied an evaluation in excess of 10 percent for nummular 
eczema with seborrheic dermatitis is final, and the award 
of a 30 percent evaluation may not be prior to May 11, 
1992.

In this case, what is shown is that the veteran was seen 
in April 1992, August 1992, October 1992, February 1993, 
and August 1993 for his service-connected nummular eczema 
with seborrheic dermatitis.  Under 38 C.F.R. 
§ 3.157(b)(1), those are informal claims for an increased 
evaluation for the service-connected skin disorder.  
However, while they may be considered informal claims, the 
findings reported by the medical examiners did not show a 
worsening of the veteran's service-connected skin 
disorder.  Thus, the award of the 30 percent evaluation 
would not be warranted at the times that the veteran 
received treatment at the VA facility.  

However, the veteran submitted a claim on April 15, 1994, 
wherein he stated he was seeking an increased evaluation 
for his service-connected disability.  His statement 
indicates that he felt there was a worsening of his 
condition.  An April 2000 examination report substantiated 
the veteran's claim for an increased evaluation, which was 
the basis for the RO's award of an effective date of April 
15, 1994, for the grant of a 30 percent evaluation for the 
nummular eczema with seborrheic dermatitis.  The Board 
agrees with the RO's determination.  Again, the Board 
finds that the treatment reports from 1992 to 1994 did not 
show an increase in symptomatology of the veteran's 
service-connected nummular eczema with seborrheic 
dermatitis.  Specifically, those treatment reports show 
that the veteran had a rash on his penis and leg.  In 
April 1992, the examiner stated that the veteran's rash 
was stable.  In August 1992, the examiner stated that 
there was no change in the condition.  In October 1992, 
the examiner stated that the veteran had eczema on his 
right foot.  In February 1993, the examiner stated that 
the examination was within normal limits.  In December 
1993 and April 1994, the examiner stated that the 
examination was negative.  Such findings do not establish 
that the veteran's service-connected disability was any 
more than 10 percent disabling.  However, when taking the 
veteran's April 15, 1994, assertion that his disability 
had worsened and the April 2000 examination report, which 
showed that the service-connected disability had, in fact, 
worsened, the effective date is the date of the veteran's 
claim-April 15, 1994.  The VA treatment records do not 
establish a factually ascertainable date that an increase 
in the veteran's service-connected disability occurred.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the grant of an 
earlier effective date for the award of a 30 percent 
evaluation for nummular eczema with seborrheic dermatitis.

The Board is aware that during the pendency of this 
appeal, changes were made in August 2002 to the Schedule 
for Rating Disabilities for skin disorders, as set forth 
in 38 C.F.R. § 4.118 (2002).  Where the law or regulation 
changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, here because the new criteria were not 
in effect in 1994, they do not apply to the veteran's 
claim for an earlier effective date for the grant of a 
30 percent evaluation for the service-connected nummular 
eczema with seborrheic dermatitis.  See Green v. Brown, 10 
Vet. App. 111, 117 (1997) citing 38 U.S.C.A. 5110(g) (West 
1991); 38 C.F.R. 3.114(a), 3.400(p) (a change in rating 
criteria cannot be given an effective date earlier than 
the effective date of the regulation change). 



ORDER

Entitlement to an effective date earlier than April 15, 
1994, for the award of a 30 percent evaluation for 
nummular eczema with seborrheic dermatitis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

